Exhibit 10.34

 

PRIVATE AND CONFIDENTIAL    LOGO [g12930img001.jpg]   

Grosvenor House

Horseshoe Crescent

Beaconsfield, Buckinghamshire

HP9 1LJ United Kingdom

 

Tel: +44 (0)1494 679700

Fax: +44 (0)1494 679707

 

www.opentext.com n info@opentext.com

Addendum 1

 

To:    Dave Wareham From:    HR Date:    April 2, 2009 CC:    HR Services Re:   
Benefit and Salary Edit

§6.1

Your basic salary will be £200,000 per annum less such tax and NI contributions
or other deductions as the Company is obliged or authorised to make.

§7.2.1

During your employment you will be entitled at the Company’s expense to
participate in the Company’s permanent health insurance scheme; this scheme can
be carried over at the end of your employment on a personal basis without any
break in continuance of cover or any additional underwriting.

Under this cover, Open Text will arrange insurance coverage for the treatment
for claims in relation to ‘Routine Check for Heart Stent’ under a Discretionary
Benefit Option. Claims for the above mentioned treatments will be covered up to
£2,000 per quarter. The HM Revenue & Customs (tax office) could view this as
additional benefit in kind and therefore Open Text will be required to reflect
these payments on your income resulting in a tax liability on any bills paid
under the Discretionary Benefit Option, which will be the employee’s
responsibility.

Due to the nature of this cover, this particular element (‘Routine Check for
Heart Stent’) would be unavailable on an individual basis if employment is
terminated; however, the vendor does offer other individual options, which would
be available, should employment with Open Text cease.

§7.2.2.

In the Company Life Assurance scheme providing benefits of four (4) times you
annual base salary and 50% of your variable.

As part of the Company Life Assurance with Canada Life there is an overall £1M
(one million British pounds) ‘maximum’ payout. Any amounts over this ‘maximum’
may be covered but individuals will need to provide evidence of insurability. As
part of this scheme and maximum rule, all employees will need to undergo further
underwriting in order to be covered for payments in excess of £1M.

Registered Office: Open Text UK Limited, Grosvenor House, Horseshoe Crescent,
Beaconsfield, Bucks HP9 1LJ

Registered Number: 03148093 Place of registration: England and Wales



--------------------------------------------------------------------------------

PRIVATE AND CONFIDENTIAL    LOGO [g12930img001.jpg]

Further information will be provided so you can be underwritten. In the event
you refuse to be underwritten or Canada Life reject your insurability - under
the terms of the current policy, cover will be capped at £1M (one million
British pounds).

All other all terms and conditions will remain unchanged.

 

Yours sincerely, /s/ Claudia Goldhammer Claudia Goldhammer VP, International HR

I Dave Wareham have read and confirm the acceptance of the above.

 

Signed   /s/ David Wareham     Dated    



--------------------------------------------------------------------------------

LOGO [g12930img003.jpg]

10 August 2005

Mr. Dave Wareham

265, Barkham Road

Wokingham

Berks RG41 4BY

Dear Dave,

Further to meetings with Simon McDougle, Human Resources, and myself on 9 August
2005 to discuss proposed changes to your terms and conditions of employment, I
confirm the following;

 

  1. Remuneration

Base salary is £138,000 per annum, payable in twelve equal instalments.

 

  2. Variable Compensation

In addition to your base salary you may earn a yearly performance bonus of
£92,000, payable quarterly, depending on your performance,

 

  3. Executive Benefits

In addition to the benefits as per your current contract of employment you will
be provided with the following additional benefits (as per letter dated 4 April
2005 from John Shackleton):

 

  •  

Perquisite allowance of £2,785 ($5,000) per annum;

 

  •  

Annual Medical

 

  4. Notice Period

The period of notice to which you are entitled from the Company is three months.
You will be required to give the Company three months written notice of
termination. The Company reserves the right to terminate your employment by
payment in-lieu of notice, Any payment in lieu of notice will cover base pay and
a pro-rated amount of variable pay based on average earnings over the previous
twelve months. All health benefits will either continue during the notice period
or be paid in-lieu.

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g12930img003.jpg]

 

  5. Severance

If your employment is terminated for any other reason that “just cause” you will
receive the following severance package in addition to any provisions covered by
the notice period:

 

  a) six months base pay as compensation for loss of office

 

  b) six months variable pay (based on average earnings over the previous twelve
months)

 

  c) six months continuation of health benefits or payment in-lieu of such
benefits

 

  d) Statutory redundancy pay

 

  6. Stock Option Acceleration and severance payment on “change of control” If
your employment is terminated by the Company upon the giving of written notice
of such termination to you at any time within the 6 month period following a
Change of Control, as defined below (other than for Just Cause, Disability or
Death), then you shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 5 of
this letter; and

 

  ii. notwithstanding anything to the contrary in the Contract of Employment,
all options granted by the Company to you shall, following the giving of any
notice by the Company under this Section 5, be deemed to vest immediately and
shall be exercisable by you for a period of 90 days following the giving of such
notice by the Company hereunder.

“Change of Control” means either of the following events:-

 

  i. the sale of all or substantially all of the assets of OTC; or

 

  ii. any transaction whereby any person, together with Affiliates and
Associates of such person, or any group of persons acting in concert
(collectively, “Acquirer” or “Acquirors”), acquires beneficial ownership of more
than 50% of the issued common shares of OTC on a fully diluted basis, or any
transaction as a result of which beneficial ownership of common shares
constituting more than 50% in the aggregate of the issued common shares of OTC
on a fully diluted basis cease to be held by persons who are shareholders of OTC
as at the date hereof or by Affiliates or Associates of such present
shareholders;

“Just cause” shall mean:-

 

  i. the failure by you to perform your duties according to the terms of your
employment or in a manner satisfactory to the Chief Executive Officer (other
than those (A): that follow a demotion in his position or duties; or
(B) resulting from your Disability) after the Company has given you reasonable
notice of such failure and a reasonable opportunity to correct it;

 

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g12930img003.jpg]

 

  ii. the engaging by you in any illegal conduct or any act that is materially
injurious to the Company, monetarily or otherwise, but not including, following
a Change of Control, the expression of opinions contrary to those directors of
the Corporation who are not Incumbent Directors or those of the Acquirors;

 

  iii. the engaging by you in any act of dishonesty resulting or intended to
result directly or indirectly in personal gain to you at the Company’s expense,
including the failure by you to honour your fiduciary duties to the Company and
your duty to act in the best interests of the Company;

 

  iv. The failure of you to abide by the policies and procedures and codes of
conduct of OTC and the company.

All other terms and conditions of your employment contract dated 4 June 1999
remain unchanged.

Please read the above changes carefully, if you have further questions or
queries please contact the undersigned as soon as possible.

To signify your acceptance of the changes please sign and date the duplicate
copy of this letter and return to the undersigned.

 

Kind regards /s/ John Shackleton John Shackleton

On behalf of Open Text UK Limited

I hereby accept the above changes in my terms and conditions as per this letter

 

/s/ David Wareham     11/8/5 (Executive)     (Date)

 

Page 3 of 3



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL    LOGO [g12930img003.jpg]

David Wareham

C/O Open Text Ltd.

 

September 20, 2001

  

Open Text Inc.

2201 S. Waukegan Road

Bannockburn, IL 60015 USA

www.opentext.com   •  info@opentext.com TEL: 847-267-9330  •  FAX: 847-267-9332

Dear David

I have much pleasure in offering you a promotion to the position of Vice
President, Global Customer Support with Open Text UK Ltd, hereafter referred to
as “the Company”. In this position you will report to John Shackleton,
President.

Effective Date

Your promotion will be effective on July 1, 2001.

COMPENSATION AND BENEFIT

You shall receive the salary stated in this Agreement together with the benefits
set out in this Agreement. In addition, you may receive employee benefits
according to the Company’s applicable corporate policies. You understand that
unless otherwise required by law, any such benefit (including, without
limitation, any bonus, motor vehicle or motor vehicle allowance, medical
benefit, health or life assurance or pension plan) may be varied, enlarged, or
diminished by the Company in its sole discretion from time to time on notice in
writing.

Certain benefits provided by the Company will be taxable benefits and liable to
income tax at rates specified by the Inland Revenue. If you need further
information or advice on this or any other tax issue, you should take
independent advice.

REMUNERATION

The Company will pay you a salary (“your Salary”) of £125,000 per annum in
twelve equal instalments. Your Salary will accrue on a daily basis and will be
paid monthly in arrears by direct credit transfer to your designated bank
account. The transfer will take place according to normal Company policy. Your
Salary will be reviewed in line with Company policy.

PERFORMANCE BONUS

In addition to your Salary you may earn a yearly performance bonus of £75,000,
payable in four quarterly and one annual payment, depending on your performance
and that of the Company. Your manager will provide further details regarding the
calculation of your bonus to you. The first three months (3) will be guaranteed
at 100% i.e £15,000.

CAR ALLOWANCE

Same



--------------------------------------------------------------------------------

EMPLOYEE PERFORMANCE

You shall use your best efforts to perform your work diligently, loyally,
conscientiously, and with that level of skill which is appropriate to your
position with the Company. You shall comply with all of the Company’s current
rules, procedures and standards governing the conduct of employees and their
access to and use of the Company’s property, equipment and facilities. You
recognise and understand that such rules, procedures and standards may be
amended, enlarged or diminished by the Company in its sole discretion from time
to time.

You understand and acknowledge that you shall perform the duties of your job and
that you shall perform such other, lesser, or additional duties and
responsibilities as may be assigned to you from time to time by your management.

Your job may require you to undertake foreign travel for business purposes and
you will be required to comply with all reasonable requests in this regard from
your manager. Such travel should be approved prior to departure, and reasonable
expenses will be paid, in line with current Company policy.

You recognise and agree that the Company may manage and direct its business
affairs as it sees fit in its sole discretion.

NOTICE

Your employment may be terminated at any time by prior notice, in writing from
the Company. The period of notice to which you are entitled from the Company is
nine months for the first two years in your new role. Thereafter severance will
be three months plus one week for each complete year of service up to a maximum
of twelve weeks. You will be required to give the Company three month’s written
notice of termination. The Company reserves the right to terminate your
employment by payment in lieu of notice.

If you are terminated for cause you shall be entitled to no severance or notice
payment or any other amount under this paragraph or otherwise.

PRIVATE MEDICAL COVER

Same.

SICKNESS ABSENCE

Same.

PERMANENT HEALTH AND LIFE ASSURANCE

Same.

PENSION PLAN

Same.

HOLIDAYS

Same.



--------------------------------------------------------------------------------

HOURS OF WORK

Same.

PLACE OF EMPLOYMENT

Same.

EMPLOYEE CONFIDENTIALITY AND NON-SOLICITATION

You agree to continue to be bound by the terms of the Employee Confidentiality
and Non-Solicitation Agreement.

ALL OTHER CONDITIONS

Same.

It is agreed that any dispute regarding or arising out of your employment with
the Company, including but not limited to this Agreement and the termination of
your employment with the Company shall be governed and construed according to
the laws of England and the parties hereby submit to the exclusive jurisdiction
of the English Courts.

Congratulations on your promotion. Please sign the Employee Declaration on this
Agreement and return it to us as an indication of your acceptance of the
Company’s offer.

 

Yours sincerely, /s/ John Shackleton John Shackleton President

EMPLOYEE DECLARATION

I have read and accept and agree to be bound by the terms and conditions set out
in this Agreement.

 

Employee Name: David Wareham     /s/ David Wareham     14/11/01 Employee
Signature     Date



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]   

Open Text UK Ltd

Webster House

22 Wycombe End

Beaconsfileld

Bucks, HP9 1NB

United Kingdom

www.opentext.com

 

TEL: +44 (0)1494 679700

FAX: +44 (0)1494 679707

PRIVATE & CONFIDENTIAL

04 June 1999

Mr David Wareham

265 Barkham Road

Wokingham

Berkshire

RG11 4BY

Dear David

I have much pleasure in offering you the position of Director Customer Support,
EMEA with Open Text UK Ltd, hereafter referred to as “the Company”. In this
position you will report to Peter Broughall, VP Global Customer Support, Open
Text Corporation.

REFERENCES

This offer is subject to the receipt of satisfactory references. Please could
you let me have the names and addresses of two referees, one of these should be
your current employer. These references will not be taken up until after you
have accepted this offer in writing.

DATE OF COMMENCEMENT OF EMPLOYMENT

Your employment will commence on July 5, 1999.

The date that will be used for the assessment of continuous employment is the
date of commencement of employment (as stated above) and no employment with a
previous employer counts as part of your continuous employment with the Company.

COMPENSATION AND BENEFIT

You shall receive the salary stated in this Agreement together with the benefits
set out in this Agreement. In addition, you may receive employee benefits
according to the Company’s applicable corporate policies. You understand that
unless otherwise required by law, any such benefit (including, without
limitation, any bonus, motor vehicle or motor vehicle allowance, medical
benefit, health or life assurance or pension plan) may be varied, enlarged, or
diminished by the Company in its sole discretion from time to time on notice in
writing.

Certain benefits provided by the Company will be taxable benefits and liable to
income tax at rates specified by the Inland Revenue. If you need further
information or advice on this or any other tax issue, you should take
independent advice.



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]

REMUNERATION

The Company will pay you a salary (“your Salary”) of £70,000 per annum in twelve
equal instalments. Your Salary will accrue on a daily basis and will be paid
monthly in arrears by direct credit transfer to your designated bank account.
The transfer will take place according to normal Company policy. Your Salary
will be reviewed in line with Company policy and your Salary may be increased
following such review.

BONUS

In addition to your Salary you may earn an on target annual bonus of £20,000,
payable quarterly, depending on your performance against objectives to be set by
your manager, which will provide for the opportunity to over achieve against
target. Your first 3 months commission will be guaranteed at 100% i.e £5,000.

CAR ALLOWANCE

The Company will pay you a car allowance of £500 per month.

You will receive reimbursement for all petrol used on company business at the
company rate, as may from time to time be applicable, for those in receipt of a
car allowance. If any vehicle is to be used for Company business, it is the
employee’s responsibility to take out appropriate insurance for this purpose.

STOCK OPTIONS

You will be eligible for options for 4,000 shares of Open Text stock issuable
under and subject to the terms of the Open Text 1998 Stock Option Plan and which
issuance is subject to approval by the Board of Directors and Open Text
Shareholders. The price at which these options will be made available to you is
the closing price of the shares on the trading day immediately preceding your
hire date on the quotation system or stock exchange on which the greatest volume
of trading of Open Text shares has occurred on such trading day. These options
will vest over a four-(4) year period in the amounts as follows: 1,000 on the
first anniversary of your hire, 1,000 on the second anniversary, 1,000 on the
third, and 1,000 on your fourth anniversary of hire. Any and all options which
have not vested as at the date of any termination of your employment with Open
Text for any reason whatsoever shall as at such termination date immediately
cease and terminate and be of no further force or effect whatsoever

EMPLOYEE PERFORMANCE

You shall use your best efforts to perform your work diligently, loyally,
conscientiously, and with that level of skill which is appropriate to your
position with the Company. You shall comply with all of the Company’s current
rules, procedures and standards governing the conduct of employees and their
access to and use of the Company’s property, equipment and facilities. You
recognise and understand that such rules, procedures and standards may be
amended, enlarged or diminished by the Company in its sole discretion from time
to time.



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]

You understand and acknowledge that you shall perform the duties of your job and
that you shall perform such other, lesser, or additional duties and
responsibilities as may be assigned to you from time to time by your management.

Your job may require you to undertake foreign travel for business purposes and
you will be required to comply with all reasonable requests in this regard from
your manager. Such travel should be approved prior to departure, and reasonable
expenses will be paid, in line with current Company policy.

You recognise and agree that the Company may manage and direct its business
affairs as it sees fit in its sole discretion.

NOTICE

Your employment may be terminated at any time by prior notice, in writing from
the Company. The period of notice to which you are entitled from the Company is
one month where you have up to four complete years service and thereafter
increases by one week for each complete year of service up to a maximum of
twelve weeks. You will be required to give the Company one month’s written
notice of termination. The Company reserves the right to terminate your
employment by payment in lieu of notice.

PRIVATE MEDICAL COVER

You, your spouse and dependant children, will be provided with private medical
cover, full details to be provided when you start and may be dependent on a
satisfactory medical report.

SICKNESS ABSENCE

If you are absent through sickness, the Company will make payments to you in
accordance with its current policy. It is important that you familiarise
yourself with the reporting procedures for Sickness Absence.

PERMANENT HEALTH AND LIFE ASSURANCE

The Company will provide you with permanent health and life assurance, full
details to be provided when you start and may be dependent on a satisfactory
medical report.

PENSION PLAN

You will be entitled to be a member of the Company’s Group Personal Pension Plan
(“the Plan”), particulars of which can be obtained from your manager. The
Company will contribute 5%, of your base salary plus 50% of your on target
bonus, to be matched by personal contributions. While participation in the Plan
is voluntary, your membership shall be subject to the provisions thereof as may
be amended from time to time. All employees are encouraged to join the scheme.



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]

HOLIDAYS

You will be entitled to twenty two (22) days holiday in each calendar year in
addition to statutory holidays. These holiday days will be taken at such time as
may be agreed with your manager. The Company also awards three additional Open
Text days, on dates designated by the Company. The Company’s holiday year starts
on 1 January of each year. A maximum of five (5) days may be carried forward to
a subsequent calendar year, with the approval of your manager, and there is no
entitlement to payment in lieu of any outstanding holiday during your
employment.

For the year during which your employment commences or terminates, you shall be
entitled to such proportion of your annual holiday entitlement as the period of
your employment in such year bears to the one calendar year. Upon termination of
your employment, for whatever reason, you shall, as appropriate, be entitled to
either salary in lieu of any outstanding holiday entitlement or be required to
pay to the Company any salary received in respect of holiday taken in excess of
your proportionate holiday entitlement.

HOURS OF WORK

Your hours of work will be 37.5 per week excluding a lunch period of 60 minutes.
Unless otherwise advised by your manager, you will be required to work normal
business hours (9.00 am - 5.30 pm, Monday to Friday, excluding statutory
holidays).

At times it may be necessary for you to work outside these times in order to
meet operational requirements and emergencies.

PLACE OF EMPLOYMENT

Your place of employment is at the Company offices in Beaconsfield or at some
other location as the Company may direct from time to time.

SECURITY

You are required to comply with all security rules provided by the Company. You
should familiarise yourself with the security regulations in your workplace.

COMPANY PROPERTY

The Company may provide you with property (including computer equipment) and you
should familiarise yourself with the Company’s regulations governing their use.
At any time upon the Company’s request, you shall return promptly to the Company
all such property and any other property owned by the Company, including all
originals and copies of all any confidential information and/or work you have
developed in the course of your employment.

On leaving the Company you must deliver to the Company all property, documents,
software and correspondence owned by the Company or otherwise relating to the
Company’s affairs, including books of instructions and reference and identity
passes.



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]

PRIVATE PROPERTY

No responsibility is accepted by the Company for damage to or loss of personal
property whilst it is on Company premises and employees must look after their
personal belongings.

SAFETY

The Company is concerned to ensure the safety of all employees, the public and
its activities. You have a legal responsibility at all times to prevent
accidents by utilising safe methods of work. You are required to comply with all
safety rules, as well as using health and safety equipment provided by the
Company. You should familiarise yourself with the safety regulations in your
workplace.

GRIEVANCE PROCEDURE

If, during the course of your employment, you have a grievance, you should in
the first instance discuss the matter with your immediate line manager or
supervisor. If you cannot resolve your grievance with your immediate line
manager or supervisor, you have the right to require him or her to refer the
matter to the next level of management for appeal.

DISCIPLINARY PROCEDURE

All employees are required to observe company rules, as well as established
standards of discipline and conduct while on Company business, either at your
place of work or off-site, or at any time where this may impact upon the
business of the Company. This is to ensure the safety and well-being of
yourself, other employees and the Company.

EMPLOYEE CONFIDENTIALITY AND NON-SOLICITATION

You agree to be bound by the terms of the Employee Confidentiality and
Non-Solicitation Agreement set out in the attachment to this Agreement.



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]

GENERAL

It is agreed that any dispute regarding or arising out of your employment with
the Company, including but not limited to this Agreement and the termination of
your employment with the Company shall be governed and construed according to
the laws of England and the parties hereby submit to the exclusive jurisdiction
of the English Courts.

This Agreement shall be deemed to be effective as of the first day of your
employment by the Company.

I look forward to you joining us. Please sign the Employee Declaration on the
duplicate copy of this Agreement and return it to us as an indication of your
acceptance of the Company’s offer of employment on the terms set out herein
within five working days of the date of this letter.

 

Yours sincerely, /s/ George Czasznicki George Czasznicki

Vice President

Finance & Administration



--------------------------------------------------------------------------------

LOGO [g12930img008.jpg]

EMPLOYEE DECLARATION

Name of New Hire: David Wareham

 

   

Signed

Dated

  /s/ David Wareham      

8th June 1999

       

I have read and accept and agree to be bound by the terms and conditions set out
in this Agreement and confirm that I will commence employment on:

References

 

1     2        



--------------------------------------------------------------------------------

STATEMENT OF TERMS AND CONDITIONS

PARTIES:

 

(1) Open Text UK Ltd whose registered office is at Grosvenor House, Horseshoe
Crescent, Beaconsfield, Buckinghamshire HP9 1LJ (the “Company”).

 

(2) Dave Wareham of 265 Barkham Road, Wokingham, Berkshire, RG41 4BY (‘the
Employee’)

TERMS:

 

1. INTERPRETATION

 

1.1 The headings in this Contract of Employment are for convenience only and
shall not affect its interpretation or construction.

 

1.2 A reference to any statutory or legislative provision includes a reference
to that provision as modified, replaced, amended and/or re-enacted from time to
time.

 

2. COMMENCEMENT AND CONTINUITY OF EMPLOYMENT

 

2.1 The start date of your Employment with the Company was July 5, 1999 the
‘Commencement Date’. No employment with a previous employer counts as part of
your period of continuous employment with the Company.

 

3. APPOINTMENT

 

3.1 You are employed from the Commencement Date and with effect from February 9,
2009 you will be appointed as General Manager, EMEA and Senior Vice President
Global Customer Support.

 

3.2 Change of Control Arrangement: If your role is to be terminated by reason of
the liquidation, reorganisation, or any other reconstruction of any Group
Company or as part of any other rearrangement of the affairs of any Group
Company you will be paid out in full under the terms of §13.1 below. If for any
reason whether a new owner, reorganisation or other reconstruction you are
offered employment by another Group Company on terms which are either equal to
or less than your total OTE compensation under the terms of this Statement of
Terms and Conditions then you shall not be obliged to accept such an offer but
will have the right to be paid out in full under the terms of this contract
(§13.1). Should you be paid in full under this change of control arrangement
(§3,2, 13 to 13.3) all unvested shares options will vest on the date of your
agreed termination. Such vested stock can be exercised during a period of ninety
(90) days (§13.4).

 

4. DUTIES AND OBLIGATIONS

 

4.1 The Employee agrees (unless you are prevented by ill health) that during
their Employment they will:

 

  4.1.1 devote all of your working time, attention and skill to your duties and
will do your best to promote the Group’s interests;

 

  4.1.2 observe all of the policies, rules, manuals or regulations that may be
issued by the Group and will carry out all reasonable requests or directions
that may be made or given by the Board;

 

  4.1.3 keep the Board fully informed (in writing if required) of your conduct
of the business of the Group and provide the Board with all information
regarding the affairs of the Group as the Board may require;

 

  4.1.4 not (except with the prior written consent of the Board) be directly or
indirectly employed, engaged, concerned or interested (whether as an agent, a
consultant, director, employee, partner, proprietor, sub-contractor, or
otherwise) in any other business, undertaking or occupation, or in the setting
up of any other business, undertaking or occupation, or accept any other
engagement or public office, provided that you may:

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

1 | Page



--------------------------------------------------------------------------------

  4.1.5 not during your Employment knowingly or willingly do or cause or permit
to be done anything that is calculated or may tend to prejudice or injure the
interests of the Group;

 

  4.1.6 faithfully and diligently perform your duties and exercise your powers
for the benefit of the Group.

 

5. NORMAL PLACE OF WORK

 

5.1 Your normal place of work will be at the Company’s registered offices at
Grosvenor House, Horseshoe Crescent, Beaconsfield, Buckinghamshire HP9 1LJ.

 

5.2 You agree that from time to time you may at the Company’s expense have to
travel inside and outside the United Kingdom for short periods to carry out your
duties and you will maintain an up to date passport in order to do so. You will
not be asked to remain outside of the UK for more than four (4) consecutive
weeks at a time.

 

6. REMUNERATION AND BENEFITS

 

  Salary

 

6.1 Your basic salary will be £186,000 * gross per annum (or such higher amount
as may be agreed with you or be determined by ELT) less such tax and national
insurance contributions or other deductions as the Company is obliged or
authorised to make.

 

6.2 Your basic salary will be reviewed by the ELT annually on or around 1 July.
There is no obligation on the Company to increase your basic salary. Any review
that results in a change in your basic salary will take effect from a date
notified to you by the ELT and HR Services. Ail notification will be in writing.

 

6.3 The Company will be entitled during and on termination of your Employment to
deduct from your basic salary or from any other amount due to you from the
Company any loans, advances, overpayment of holiday pay/expenses/salary/car
allowance/Pension Payment and any other outstanding payments due from you to the
Group.

INCENTIVE SCHEMES

 

7. In addition to your base salary you may earn an annual commission of £110,000
* payable two months after the end of the quarter, depending on your
performance. Further details regarding your individual commission plan will be
provided by the ELT.

 

7.1 You may also be invited to participate in such other bonus or incentive
schemes as may be established by the Company for persons of your status.

 

  Pension Plan

 

7.2 You will be entitled to be a member of the Company’s Group Personal Pension
Plan (“the Plan”), particulars of which can be obtained from HR. The Company
will contribute a minimum of 3% and a maximum of 5%, of your base salary, to be
matched by personal contributions. While participation in the Plan is voluntary,
your membership shall be subject to the provisions thereof as may be amended
from time to time. All employees are encouraged to join the scheme.
Contributions are subject to Inland Revenue limits.

 

  Health Care and Life Assurance

 

  During your Employment you will be entitled at the Company’s expense to
participate:

 

  7.2.1 in the Company’s permanent health insurance scheme; this scheme can be
carried over at the end of your employment on a personal basis without any break
in continuance of cover or any additional underwriting and;

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

2 | Page



--------------------------------------------------------------------------------

  7.2.2 in the Company’s life assurance scheme providing benefits equal to 4
times your annual OTE (on target earnings), (together the “Schemes”), subject
always to:

 

  7.2.3 the rules of the Schemes for the time being (details of which are
available on request);

 

  7.2.4 the conditions, exclusions and limitations of the relevant insurer; and

 

  7.2.5 the provision of benefits under the Schemes at rates that are acceptable
to the Company.

 

  Car Allowance

 

7.3 You will receive a car allowance for use of your own car of £1000 (one
thousand pounds) per annum which shall be payable together with and in the same
manner as your basic salary in accordance with clauses 6.1. The car allowance
shall not be treated as part of your basic salary for any purpose and shall not
be pensionable.

 

7.4 The Company shall reimburse you in respect of fuel costs for business miles
at the Company’s business mileage rate or as set out in the Employee Handbook
from time to time.

 

7.5 You will also be entitled to an annual allowance of $5,000, which can be
applied to health club membership, tax and legal advice. Open Text can be
invoiced direct up to this amount or you can submit this amount through the
normal expense policy for reimbursement.

 

8. HOURS OF WORK

 

8.1 Your normal hours of work will be 09:00 to 17:30 Monday to Friday with 1
hour for lunch each day, subject to which the duration of your working time is
determinable by you.

 

8.2 The nature of your work may sometimes cause you to have to work more than
your normal hours of work, including on weekends. If this occurs, you agree to
do so without further remuneration.

 

8.3 The Working Time Regulations 1998 provide that you should not work for more
than 48 hours per week (taken as an average over a 17 week period) unless you
have consented to opt out of the 48 hour limit. The nature of the work you do
for the Company means that the hours you work may occasionally exceed the 48
hour maximum average permitted by the Regulations. By signing this Contract of
Employment, it will be permissible for you to exceed this limit. Your consent to
opt out of the Working Time Regulations will not affect your other employment
rights. If you opt out, you also have the right to withdraw your consent on 3
months’ written notice and return to the 48 hour limit.

 

9. HOLIDAYS

 

9.1 In addition to normal statutory and public holidays in England you will be
entitled in each complete calendar year to 25 working days paid holiday as your
basic holiday entitlement.

 

9.2 Unless otherwise agreed by the ELT, no more than 5 days’ holiday not taken
in one holiday year may be carried forward to the next holiday year and if
carried forward must be used within the first 3 months of the following holiday
year, failing which it will lapse.

 

9.3 You will not normally be entitled to pay in lieu of holiday not taken, other
than on the termination of your Employment or unless the reason for not taking
it was that the Company asked you not to

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

3 | Page



--------------------------------------------------------------------------------

10. ABSENCE AND SICK PAY

 

  Doctor’s Certificates and Medical Reports

 

10.1 If you are absent because of sickness, injury or incapacity for up to 7
consecutive days, you must complete a self-certificate of sickness when you
return.

 

10.2 If you are absent because of sickness, injury or incapacity for more than 7
consecutive days, you must provide a doctor’s certificate of sickness for that
period of absence and further doctor’s certificates for any continuing absence.

 

10.3 If you are frequently absent for short periods because of sickness, injury
or incapacity, you must provide a doctor’s certificate in respect of each period
of absence if the Board asks you to do so.

 

10.4 Whether or not you are or are likely to be absent because of sickness,
injury or incapacity or you are frequently absent because of sickness, injury or
incapacity, you agree that you will (at the Company’s expense) submit to
physical and/or medical examination(s) by a doctor or other medical specialist
appointed by the Company. Notwithstanding any applicable provisions of the
Access to Medical Reports Act 1988, the result of any such examination(s) will
be reported to the Board.

 

  Payment during absence

 

10.5 Subject to the provisions of the relevant social security legislation in
force from time to time, you will be entitled to receive statutory sick pay if
you are absent from work because of sickness, injury or incapacity. After the
applicable period of statutory sick pay you should claim for any state benefits
to which you may be entitled and you must notify the Company of any amounts that
you receive. For statutory sick pay purposes your qualifying days will be your
normal working days.

 

  Provided that you comply with the requirements set out above regarding absence
because of sickness, injury or incapacity, the Board shall determine payments to
be made to you, which may be at full pay. At a minimum, the Company will pay you
contractual sick pay that will be in addition to your statutory sick pay and any
other state paid benefit that you are entitled to claim up to the value of your
normal basic salary for up to a maximum of 26 weeks in aggregate in any period
of 52 consecutive weeks.

 

11. CONFIDENTIALITY

 

  The nature of the Company’s business is such that during your Employment you
are likely to create, or have access to, or be entrusted with, or come across
Confidential Information. You recognise that the unauthorised use or disclosure
of Confidential Information could be damaging to the Group, or to any Person
with whom or which the Group deals, or to whom the Group itself owes an
obligation of confidentiality. Accordingly you agree that during your Employment
(except in the proper course of your duties) and after your Employment has ended
you agree to be bound by the terms of the Employee Confidentiality and
Non-Solicitation Agreement signed.

 

11.1 Nothing in this Agreement shall prevent you from making a protected
disclosure in accordance with the Public Interest Disclosure Act 1998.

 

12. PROTECTION OF BUSINESS INTERESTS

 

  You acknowledge that during your Employment you may obtain personal knowledge
of and influence over clients and employees of the Group and access to
Confidential Information. In order to protect those interests, you agree you
will not during your Employment and for twelve (12) months following the
Termination Date within the Restricted Area, compete with the Group or any Group
Company.

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

4 | Page



--------------------------------------------------------------------------------

12.1 You will not during your Employment and for twelve (12) months following
the Termination Date:

 

  12.1.1 solicit away from the Group; or

 

  12.1.2 employ or engage any Key Personnel (or attempt to do the same) whether
or not this would involve a breach of contract by the Key Personnel.

 

12.2 You will not at any time after the Termination Date:

 

  12.2.1 use in any way the name “Open Text” or any other names that comprise
the Intellectual Property of the Group from time to time or any part of such
name or names or any colourable or confusingly similar imitation of such names.

 

12.3 For the avoidance of doubt, the periods of restriction in this clause 12
will be reduced by any period during which the Company does not require you
during your notice period to work or perform all or part of your duties.

 

13. TERMINATION

 

  Notice to Terminate/Agreed Severance

 

13.1 The length of written notice that you are entitled to receive from the
Company to end your Employment is a minimum of one month’s (1) ‘written notice’.
At the end of this one month’s ‘written notice’ you will paid a total of
(15) fifteen month’s pay. If the ‘written notice’ period is longer than 1 month,
the following payments will be made at the end of the ‘written notice’ period.
The fifteen month’s payment will be made up of:

 

  13.1.1 (3) three months notice plus;

 

  13.1.2 (12) twelve month’s severance. All periods of notice referred to in
§13.1 will be paid at 100% on-target earnings.

 

  13.1.3 §13.1, 13.1.1 and 13.1.2 and 13.2 relate to the agreed notice and
severance payable to the Employee by the Company upon termination. The structure
of the payment and the payment made is not dependant on either individual or
Company performance but forms part of this Statement of Terms and Conditions and
will be paid out in full.

 

13.2 The length of written notice that the Company is entitled to receive from
you to end your Employment is one (3) month.

 

13.3 You will have up to and including ninety days (90) from your actual date of
termination to exercise any vested stock before they expire.

 

  Payment in Lieu of Notice

 

13.4 The amount of any payment in lieu will be equivalent to 100% on-target
earnings together with your pension payment and car allowance for the relevant
period of notice in §13.1 including 13.1.1, 13.1.2 and 13.2 subject to such
deductions for tax and employee national insurance contributions or otherwise as
the Company is required to make.

 

13.5 Any payment in lieu of notice will also include all benefits under this
Contract of Employment with the Company.

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

5 | Page



--------------------------------------------------------------------------------

  Termination on Retirement

 

13.6 Your employment will end automatically when you reach your normal
retirement age. Currently the normal retirement age at the Company is 65, but
this may change from time to time. No agreement whereby you work beyond your
normal retirement age will alter your normal retirement age.

 

  Garden Leave

 

13.7 During any period of notice that has been given to or received from you,
the Company may suspend you from your duties. If you are placed on garden leave,
you will continue to receive your basic salary and 100% on-target earnings and
contractual benefits during any period of Garden Leave, provided you comply with
the express and implied terms of this Contract of Employment, which will remain
in full force.

 

  Miscellaneous Obligations

 

13.8 After notice to terminate your Employment has been given, you must:

 

  13.8.1 hand over to the Company all property that belongs to the Group and all
documents and records in your possession, custody or control that were made,
compiled or acquired as a result of your Employment which comprise or contain
Confidential Information;

 

  13.8.2 cooperate with any member of the Group for whom you performed duties by
providing such reasonable assistance as may be required in connection with any
hand-over arrangements that will avoid any hiatus in executive leadership or any
claim made by or against any such member of the Group where it considers that
you have relevant experience, knowledge or information.

 

14. INTELLECTUAL PROPERTY

 

14.1 You will hold any interest in Intellectual Properly that you may have or
acquire during and in the course of your Employment as trustee for the Company
or the Group.

 

14.2 To the extent that they do not vest in the Company by operation of law or
under this Contract of Employment, you hereby assign all rights, titles and
interests you may have or acquire in any Intellectual Property (including, in
the case of copyright, by way of present assignment of present and future
copyright with full title guarantee) to the Company or (as directed by the
Company) to the Group or its nominee, and agree promptly to do everything
necessary at the request and expense of the Company to defend its or the Group’s
rights in any Intellectual Property and secure full copyright, trade mark,
design right, patent or other proprietary rights or other appropriate protection
throughout the world.

 

14.3 So far as permitted by law you irrevocably waive in favour of the Company
any rights you may have under Chapter IV (moral rights) of Part 1 of the
Copyright, Designs and Patents Act 1988 and any corresponding foreign rights in
respect of all Intellectual Property to which such rights apply.

 

14.4 Rights and obligations in relation to Intellectual Property will continue
after the Termination Date in respect of all Intellectual Property and will be
binding on you.

 

15. OTHER AGREEMENTS

 

15.1 There are no collective agreements that directly affect your employment.

 

15.2 This Contract of Employment constitutes the entire understanding between
you and the Company and supersedes all other agreements and arrangements (if
any) relating to your Employment that are made between you and the Company,
whether verbal or written, except in relation to:

 

  15.2.1 any agreement or side letter relating to the period between the date of
this Contract of Employment and the Commencement Date covering any bonus,
incentive or other agreement or arrangement that is designed and intended to run
in conjunction with or prior to this Contract of Employment); and

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

6 | Page



--------------------------------------------------------------------------------

  15.2.2 any conflict or discrepancy that arises between this Contract of
Employment and the Employee Handbook, when this Contract of Employment shall
apply and have priority and preference over such handbook, or as otherwise
agreed between you and the Company.

 

16. MISCELLANEOUS

 

16.1 Any alterations must be recorded in writing.

 

16.2 Any notice to be given under this Contract of Employment shall be in
writing and if given by the Company shall be signed by a director of the Company
(other than you) or some other duly authorised officer or agent of the Company
and if given by you shall be signed by you. Any notice to the Company shall be
served at the address of its registered office for the time being and may be
delivered by hand or sent by first class recorded delivery post. Any notice to
you shall be served on you in person or at you last known private address in the
United Kingdom and may be delivered by hand to that address or sent by first
class recorded delivery post.

 

16.3 This Contract of Employment is governed by and shall be construed in
accordance with English law. Each of you and the Company submits to the
exclusive jurisdiction of the courts of England and Wales with regard to any
dispute or claim arising under this Contract of Employment.

 

Signed for and on behalf of the Company     I acknowledge receipt of these Terms
and Conditions and I accept and agree to these terms. Signature:   /s/ Tony
Preston     Signature:     Name:   Tony K. Preston     Name:     Position: SVP
Global Human Resources     Employee Date: February 9, 2009     Date:    

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

7 | Page



--------------------------------------------------------------------------------

DEFINITIONS

 

“Associated Company”    means a company (which is not a Subsidiary or a Holding
Company of a Group Company) of which more than 20 per cent of the Equity Share
Capital is owned by a Group Company, or which owns more than 20 per cent of the
Equity Share Capital of a Group Company. “Board”    means the Board of Directors
of Open Text Corporation from time to time (and includes any committees or
nominees duly created or appointed by the Board). “ELT”    Means (Executive
Leadership team) John Wilkerson. “Commencement Date”    Means July 5, 1999.
“Group”    means the Company; its Holding Company (if any) at any time; any
Subsidiary (if any) of the Company or of the Company’s Holding Company at any
time; any Associated Company; and any other subsidiary undertaking the name of
which is notified to you by the Company as being a Group Company, “Group
Company”    means the Company and any other company that is a member of the
Group at any time. “Holding Company”    has the meaning given in section 736
Companies Act 1985 “Intellectual Property”    means any know-how information
method or similar, any invention (whether patentable or not within the meaning
of the Patents Act 1977 or other applicable legislation in any country) or any
discovery, design, database and other protectable lists of information, model,
process, drawing, formula, computer program, specification, service mark, trade
mark, trade name or other work (whether registerable or not including
applications for registration of any such thing and whether a copyright work or
not) and all matters of like nature including moral rights, rights in
confidential information, trade secrets, trade or business names, domain names,
get-ups and logos relating to or capable of being used at any time now or in the
future in the business or affairs of the Group arising or created in the course
of your employment anywhere in the world. “Key Personnel”    means any
individual who was at any time during the Relevant Period employed by, or
engaged as a consultant to work for the Group (whether under a contract of or
for services), in an executive or senior managerial, technical, research or
sales capacity and with whom you (or any individual reporting directly to you or
under your direct control) dealt during your employment under this Contract of
Employment. “Person”    includes (but is not limited to) any natural person or
any association, body corporate, company, corporation, firm, foundation,
organisation, partnership, trust, unincorporated body

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

8 | Page



--------------------------------------------------------------------------------

   or other entity (whether or not having a separate legal personality).
“Prospective Customer”    means any Person who or which at any time during the
Relevant Period was in discussions or negotiations with or has invited a tender
from the Group with a view to becoming a customer or client of the Group or in
respect of whom you had access to Confidential Information and who had not
indicated that he/she/it would not become a customer or client of the Group.
“Protected Supplier”    means any Person who or which at any time during the
Relevant Period was a supplier, agent or distributor of, or was in the habit of
dealing in those capacities with the Group. “Regulations”    means the Transfer
of Undertakings (Protection of Employment) Regulations 1981 (as amended).
“Relevant Period”    means the period of 6 months preceding or following the
Termination Date. “Restricted Area”    means the geographical area from time to
time constituting the market of the Group for its products and services.
“Restricted Customer”    means any Person who or which at any time during the
Relevant Period was a customer or client of, or was in the habit of dealing
(other than in a de minimis way) with the Group or in respect of whom you had
access to Confidential Information. “Subsidiary”    has the meaning given in
section 736 Companies Act 1985. “Termination Date”    means the date your
employment under this Contract of Employment ends. “Third Party”    means any
person who is not named as a party to this Contract of Employment. “writing” or
“written”    includes typewriting, printing, lithography, photography and
facsimile messages and other modes of reproducing words in a legible and
non-transitory form. “OTE”    On Target Earnings equates to entire compensation
employee would earn including base salary, 100% commission and all benefits
under the terms of this agreement and their employment for the said period.

**** End ****

 

 

* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date

 

9 | Page



--------------------------------------------------------------------------------

LOGO [g12930img015.jpg]

 

   Management Engagement Agreement Letter

Management Engagement Letter:

I, D. Wareham employee of open text acknowledge that in my management
responsibility I will have cause to provide direction to employees of both IXOS
Software AG and its subsidiaries (collectively, “IXOS”) and Open Text
Corporation and its subsidiaries (collectively, “Open Text”) and be tasked to
obtain the business objectives for both IXOS and Open Text. I acknowledge that
employees of the other Company, whether on secondment, on a sub-contract, or
simply in the regular on-going employment by their current Company (“other Co
-Employees”) shall have certain rights as contained in their secondment
agreement, sub-contract and terms of employment, and I am obliged to familiarize
myself with the terms of such agreements.

I agree to familiarize myself with the business plans for the business areas for
which I have been given responsibility and I agree to use all reasonable efforts
to achieve these plans.

I also agree to review the relevant Corporate policies and procedures of both
Companies and, in particular, the approval and signing policies and to abide by
same.

I agree and understand that I may not make adjustment to the other Co-Employees’
employment contracts, including but not limited to compensation, benefits, cash
bonuses, termination of a Co-Employee or placement of a Co-Employee on a formal
performance improvement plan nor will I discuss changes to compensation or
benefits with other Co-Employees.

I acknowledge that other Co-Employees continue to formally report to their
employing Company and are entitled to abide by the employing company’s human
resource practices.

When personnel issues regarding other Co-Employees arise I will contact the
appropriate line manager of the other Company and provide feedback to Human
Resources.

I will review and approve all weekly timesheets for seconded employees, and
ensure seconded employees perform as per their agreement. I will approve all
expenses, time-off requests and other personnel items as outlined in the
secondment agreement.

I will not purchase or sell assets of the other Company nor will I enter into
any other binding agreements on behalf of the other Company without proper
approvals. If I am not aware of who may provide the proper approvals, I will
escalate the issue to the Controller of both Companies.

Where any decision or action to be taken may potentially result in a
disadvantage (monetary or other) for the other Company then I will contact (e.g.
per email) the integration executive lead at both Companies, Walter Kohler and
Ron Chan, and they will resolve the matter.

 

Page 1



--------------------------------------------------------------------------------

I agree not to take material decisions that cannot be reversed or compensated if
they result in a disadvantage (monetary or other) for the other Company without
prior contact and approval of the relevant management of the Other Company.

I further agree to:

 

  •  

Act at all times in a diligent, loyal and honest manner, and shall not knowingly
be a party to any illegal or improper activities.

 

  •  

Avoid “conflicts of interest” and maintain high standards of conduct.

 

  •  

Support the establishment of and compliance with appropriate standards,
processes and controls.

 

  •  

Maintain the confidentiality of information obtained in the course of my duties.
The information shall not be used for personal benefit or released to
inappropriate parties.

 

  •  

Support the establishment and maintenance of programs that ensure compliance
with those health, safety and environmental protection laws and regulations that
are applicable to the Company’s operations.

The other Company assigns management responsibility with regard to their
relevant employees that the Manager shall fulfill on their behalf and in
accordance with their approval and signing policy, standard business processes
and the Business Conduct Policy.

 

Manager

       

Open Text Corporation

       

IXOS Software AG (IXOS)

Employee Signature:      OTC Signing Authority Signature:       IXOS Signing
Authority Signature: /s/ David Wareham                Print Name:      Print
Name:       Print Name: David Wareham                Address:      Address:   
   Address: OTUK, BEACONSFIELD.                Executive Lead      Walter Kohler
      Ron Chan

 

Financial Reporting, Cross-Charging (Europe)

Human Resources (Europe)

 

Human Resources (NA)

IS & T

    

walter.koehler@ixos.de 49-89-4629-1161

Ulla Neunzert

uneunzerf@opentext.com 49 89 4629 1227

Marion Kayacan

marion.kayacan@ixos.de 49 89 4629 1633

Ron Chan

rchan@opentext.com 905-762-6224

Philipp Mueller-Sohnius

Philipp.Muellor-sohnius@ixos.de 49 89 4629

1297

     

rchan@opentext.com 905-762-6224

Ulla Neunzert

uneunzer@opentext.com 41 71 227 9527

Sandra Rueegg

srueegg@opentext.com 41 71 272 15 80

Ron Chan

rchan@opentext.com 905-762-6224

Sean Coutts

scoutts@opentext.com 519-888-7111 x2212

 

Page 2



--------------------------------------------------------------------------------

LOGO [g12930img017.jpg]

OPEN TEXT CORPORATION

EMPLOYEE CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT

As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):

 

  A. I understand and agree that I have a responsibility to protect and avoid
the unauthorized use or disclosure of confidential information of the Company;
and

 

  B. I have a responsibility not to solicit or entice away from the Company any
customer of the Company or any employee of the Company.

I. Confidential Information. For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.

Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.

I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company’s business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:

A. to keep confidential and hold in secrecy and not disclose, divulge, publish,
reveal or otherwise make known, directly or indirectly, or suffer or permit to
be disclosed, divulged, published, revealed or otherwise made known to any
person whatsoever, or used (except for the benefit and proper purposes of the
Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company’s confidential information as defined
above.

B. to keep confidential and hold in secrecy and not disclose, divulge, publish,
reveal or otherwise make known, directly or indirectly, or suffer or permit to
be disclosed, divulged, published, revealed or otherwise made known to any
person whatsoever, or used (except for the benefit and proper purposes of the
Company) any and all secrets or confidential information related to the
Company’s activities or affairs which I now know or which are hereafter
disclosed or made known to me or otherwise learned or acquired by me, including
information respecting the business affairs, prospects, operations or strategic
plans respecting the Company, which knowledge I gain in my capacity as an
employee of the Company and which knowledge is not publicly available or
disclosed.



--------------------------------------------------------------------------------

LOGO [g12930img017.jpg]

 

II. Agreement Not to Solicit.

I agree that while I am an employee of the Company and for six (6) months
thereafter that I will:

 

  A. not solicit or entice or attempt to solicit or entice away from the Company
any of the employees of the Company to enter into employment or service with any
person, business, firm or corporation other than the Company;

 

  B. not solicit or entice or attempt to solicit or entice away from the Company
any customer or any other person, firm or corporation dealing with the Company.

 

III. Return of Documents.

 

  Upon the cessation of my employment with the Company for any reason, I agree
to return to the Company all records, documents, memoranda, or other papers,
copies or recordings, tapes, disks containing software, computer source code
listings, routines, file layouts, record layouts, system design information,
models, manuals, documentation and notes as are in my possession or control. I
acknowledge and agree that all such items are strictly confidential and are the
sole and exclusive property of the Company.

 

IV. General.

 

  A. I further represent and warrant that I have not entered into any Agreement
with any previous or present employer which would prevent me from accepting
employment with the Company or which would prevent me from lawfully executing
this Agreement.

 

  B. I understand that the obligations outlined in this Agreement are the
concern and responsibility of all employees of the Company. I agree to report in
writing any violations of these policies to my manager or to the Vice-President
of Human Resources.

 

  C. All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.

 

  D. This Agreement and all the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the Province of Ontario
and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.

 

  E. I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by

/s/ Susan E. Wareham     /s/ David R. Wareham Print Name of Witness     Print
Name of Employee         Signature of Witness     Signature of Employee Date:
28/6/99    